Citation Nr: 1033853	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 and June 2010 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

The July 2006 denied entitlement to a TDIU rating. 

In an April 2009 decision, the RO reopened the Veteran's claim 
for service connection for posttraumatic stress disorder (PTSD) 
and remanded this issue and the issue of entitlement to a TDIU 
for additional development.

The Board notes that in a June 2010 rating decision, the RO 
granted service connection for PTSD, effective November 30, 2009.

The entitlement to an initial evaluation in excess of 30 percent 
for PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT


The Veteran became unable to obtain and retain gainful employment 
due to PTSD as of November 30, 2009.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability (TDIU) were met as of November 30, 2009.  
38 C.F.R. § 4.16(a) (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the favorable 
disposition of the claim for entitlement to a TDIU, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.


Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability or disabilities shall be 
rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not excess the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. § 
4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability or 
disabilities, provided that if there is only one such disability 
it is ratable at 60 percent or more, and that if there are two or 
more such disabilities at least one is ratable at 40 percent or 
more and the combined rating is 70 percent or more.  38 C.F.R. § 
4.16(a). 

The central inquiry is "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the "objective" 
rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-
35 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A rating action  in March 1975 awarded the Veteran nonservice-
connected pension benefits based on schizophrenia, rated 100 
percent disabling.  However, it is not considered a service-
connected disability.

Prior to November 30, 2009, the Veteran was service connected for 
adenocarcinoma of the prostate status post radiation and hormone 
therapy, rated 60 percent disabling, sinusitis, rated as 10 
percent disabling, and hemorrhoids, rated as 10 percent 
disabling.  His combined rating was 70 percent.  His claim for a 
TDIU was received in April 2006.  Effective November 30, 2009, he 
was awarded service connection for PTSD and a 30 percent rating 
was assigned.  His combined rating then increased to 80 percent.

As the Veteran's has a 60 percent rating for residuals of 
prostate cancer, he meets the objective, minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for consideration 
of a TDIU.  The determinative issue, therefore, is whether his 
service-connected disabilities render him incapable of securing 
or maintaining substantially gainful employment. 

Following the Veteran's request for TDIU, received in April 2006, 
the RO, in a May 2006 duty to assist letter (VCAA) regarding the 
Veteran's claim, requested that the Veteran complete a VA Form 
21-8940 (Veteran's Application for Increased Compensation Based 
on Unemployability).  The Veteran did not respond.  A July 2007 
rating action denied the claim, noting that, except for the 
Veteran's statements regarding his inability to work, he had not 
provided evidence of his unemployability, and had not returned VA 
Form 21-8940.  Additional information submitted by the Veteran 
reflects that he had not worked since his separation from 
service; however, there was no indication that he had ever 
applied for any employment position. 

During the Veteran's VA general examination in December 2009, the 
examiner noted that the Veteran had not worked since he finished 
active service in 1969.  The examiner noted the Veteran's various 
service-connected disabilities, but concluded that they did not 
cause unemployability.  The cause of his "retirement" was a 
psychiatric problem (schizophrenia).

On VA examination in December 2009 for PTSD, the examiner noted 
that the Veteran worked as an employee in a clothing factory from 
1962 to 1967.  The Veteran had been retired for more than 20 
years as a result of reported latent schizophrenia.  The Veteran 
claimed that his unemployment was due to the mental disorder's 
effects.  The examiner indicated that the psychiatric history 
supported this contention.  The examiner opined that due to his 
PTSD symptomatology, the Veteran had been unable to have a 
gainful job after discharge from active duty, complete his 
college studies, had irritability with anger episodes, had been 
socially isolated and lack leisure pursuits.  The examiner noted 
that there were no comorbidities.  The examiner concluded that he 
could only opine about the Veteran's mental condition concerning 
the Veteran's service-connected disabilities impact on 
employability.

After careful consideration, the Board finds that the Veteran 
meets the requirements for a TDIU since November 30, 2009.  The 
Board notes that the Veteran has reportedly not worked since his 
military service as a result of his nonservice-connected latent 
schizophrenia.  However, as the December 2009 VA examiner 
determined, the Veteran is prevented from having a gainful job 
after discharge from active duty due to his service-connected 
PTSD symptomatology.  The Veteran has also stated the impact of 
his disabilities on his ability to perform many functions at 
work. 

The Board notes that the Veteran's claim for TDIU was received in 
April 2006.  However, the Veteran was not service connected for 
PTSD until November 30, 2009.  Additionally, there is no evidence 
that the Veteran's other service connected disabilities 
(adenocarcinoma of the prostate status post radiation therapy, 
sinusitis, and hemorrhoids) at any point rendered him incapable 
of securing or maintaining substantially gainful employment.  The 
December 2009 VA examiner specifically indicated that the 
Veteran's PTSD alone made him been unable to have a gainful job.  
The examiner also noted that he could only opine about the 
Veteran's mental condition concerning the Veteran's service-
connected disabilities impact on employability.

In sum, the evidence of record establishes that the Veteran is 
not able to engage in substantially gainful employment, including 
a full-time position at his current workplace, due to his 
service-connected PTSD.  His other service-connected disabilities 
may play a part in his inability to work; therefore, the criteria 
for a TDIU have been met, effective November 30, 2009. 


ORDER

TDIU is granted, effective November 30, 2009, subject to the law 
and regulations governing the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)





REMAND

As noted above, in a June 21, 2010 rating decision, the RO 
granted service connection for PTSD, at a 30 percent disability 
rating, effective November 30, 2009.  The RO notified the Veteran 
of its decision and his appellate rights in a June 2010 letter.  
In a June 25, 2010 letter, the Veteran indicated that he 
disagreed with the June 21, 2010 decision.  The Board accepts 
this as a timely notice of disagreement with the June 2010 
decision regarding the initial rating of his service-connected 
PTSD.

As a statement of the case has not been issued from the Veteran's 
disagreement with the June 2010 decision that granted service 
connection for PTSD at a 30 percent disability rating, effective 
November 30, 2009, the Board finds additional development as to 
this matter is required.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action on the 
Veteran's claim for entitlement to an initial 
disability rating higher than 30 percent for 
PTSD, to include issuing a Statement of the 
Case to the Veteran and his representative on 
this issue.  The Veteran is informed that the 
claim will be returned to the Board following 
the issuance of the statement of the case 
only if it is perfected by the filing of a 
timely and adequate substantive appeal.  If a 
timely substantive appeal is filed, the issue 
should be certified to the Board for 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


